




Exhibit 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered
into, by the parties, by and between Express, LLC (hereinafter the “Company”),
and [__________] (the “Executive”) (hereinafter collectively referred to as “the
parties”) and is effective on the date of execution by the parties.
WHEREAS, the Executive is employed as the [TITLE] for Express, LLC and is
experienced in various phases of the Company's business and does possess an
intimate knowledge of the business and affairs of the Company and its policies,
procedures, methods, and personnel; and
WHEREAS, the Company has determined that it is essential and in its best
interests to retain the services of key management personnel and to ensure their
continued dedication and efforts; and
WHEREAS, this Agreement supersedes and replaces in its entirety that certain
[REFERENCE TO EXISTING EMPLOYMENT AGREEMENT] (the “Prior Agreement”) or any
other employment or severance agreement entered into by the Executive, on the
one hand, and the Company or its affiliates, on the other (as well as any
employment or severance agreement that was entered into by the Executive and
Limited Brands, Inc. or its affiliates and assumed by the Company or its
affiliates) provided, however, nothing in this Agreement shall cancel or modify
any previous grant of units which was previously granted to the Executive or any
rights to repurchase such units. Upon execution of this Agreement, the Prior
Agreement shall cease to have any further legal force or effect whatsoever.
NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties hereby agree as follows:
1.Term. The initial term of employment under this Agreement shall be for the
period commencing on the effective date of the Prior Agreement (the
“Commencement Date”) and ending on the fifth anniversary of the Commencement
Date; provided, however, that thereafter this Agreement shall be automatically
renewed from year to year, unless (a) either the Company or the Executive shall
have given written notice to the other at least thirty (30) days prior thereto
that the term of this Agreement shall not be so renewed or (b) the Agreement is
terminated pursuant to the provisions of Section 8 of this Agreement.


2.Employment.


(a)Position. The Executive shall be employed as [TITLE] or such other position
of reasonably comparable or greater status and responsibilities, as may be
determined by the Company's board of managers (the “Board”). The Executive shall
perform the duties, undertake the responsibilities, and exercise the authority
customarily performed, undertaken, and exercised by persons employed in a
similar executive capacity. The Executive shall report to [TITLE OF PERSON] or
such other designee appointed by [TITLE OF PERSON].


(b)Obligations. The Executive agrees to devote the Executive's full business
time and attention to the business and affairs of the Company. The foregoing,
however, shall not preclude the Executive from serving on corporate, civic, or
charitable boards or committees or managing personal investments, so long as
such activities do not interfere with the performance of the Executive's
responsibilities hereunder.

1

--------------------------------------------------------------------------------




3.Base Salary. The Company agrees to pay the Executive an annual base salary at
the rate of [__________ ($_______)], less applicable withholding (the “Base
Salary”). The Base Salary will be subject to annual review and may be increased
from time to time in the discretion of the Company, based on factors such as the
Executive's responsibilities, compensation of similar executives within the
Company and in other companies, the Executive's performance, and other pertinent
factors. Such Base Salary shall be payable in accordance with the Company's
customary practices applicable to its executives.


4.Equity Compensation. The Executive may be eligible for future equity- based
awards as may be commensurate with the Executive's position and performance; it
being agreed any such awards shall be awarded, if at all, in the discretion of
the Compensation Committee of the Board of Directors of Express, Inc.


5.Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices, and programs maintained by the Company and
made available to senior executives generally and as may be in effect from time
to time. The Executive's participation in such plans, practices and programs
shall be on the same basis and terms as are applicable to senior executives of
the Company generally.


6.Bonus. The Executive shall be entitled to participate in the Company's
applicable incentive compensation plan at a target level of [__________ (__%)]
of the Executive's Base Salary on such terms and conditions as determined from
time to time by the Board. The target level may be increased from time to time
in the discretion of the Company, based on factors such as the Executive's
responsibilities, compensation of similar executives within the Company and in
other companies, the Executive's performance, and other pertinent factors.


7.Other Benefits.


(a)Expenses. Subject to applicable Company policies, the Executive shall be
entitled to receive prompt reimbursement of all expenses reasonably incurred in
connection with the performance of the Executive's duties hereunder or for
promoting, pursuing, or otherwise furthering the business or interests of the
Company. For purposes of compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), (i) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive, (ii) any right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, and (iii) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.


(b)Office and Facilities. The Executive shall be provided with appropriate
offices and with such secretarial and other support facilities as are
commensurate with the Executive's status with the Company and adequate for the
performance of the Executive's duties hereunder.


(c)Paid Time Off (PTO) Program. The Executive shall be entitled to paid time off
in accordance with the policies as periodically established by the Company for
senior executives of the Company.


8.Termination. The Executive's employment hereunder is subject to the following
terms and conditions:



2

--------------------------------------------------------------------------------




(a)Disability. The Company shall be entitled to terminate the Executive's
employment after having established the Executive's Disability. For purposes of
this Agreement, “Disability” means a physical or mental infirmity which impairs
the Executive's ability to substantially perform the Executive's duties under
this Agreement for a period of at least six (6) months in any twelve (12)-month
calendar period as determined in accordance with the Company's Long-Term
Disability Plan or, in the absence of such plan, as determined by the Board.


(b)Cause. The Company shall be entitled to terminate the Executive's employment
for “Cause” without prior written notice. For purposes of this Agreement,
“Cause” shall mean that the Executive (1) failed to perform the Executive's
material duties with the Company (other than a failure resulting from the
Executive's incapacity due to physical or mental illness); or (2) has pleaded
“guilty” or “no contest” to or has been convicted of an act which is defined as
a felony under federal or state law; or (3) engaged in misconduct in bad faith
which could reasonably be expected to materially harm the Company's business or
its reputation. The Executive shall be given written notice by the Company of a
termination for Cause, which shall state in detail the particular act or acts or
failures to act that constitute the grounds on which the termination for Cause
is based.


(c)Termination by the Executive. The Executive may terminate employment
hereunder without “Good Reason” by delivering to the Company, not less than
thirty (30) days prior to the Termination Date, a written notice of termination.
The Executive may terminate employment hereunder for “Good Reason” by delivering
to the Company not less than thirty (30) days prior to the Termination Date, a
written notice of termination setting forth in reasonable detail the facts and
circumstances which constitute Good Reason. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following events, without
the express written consent of the Executive, unless such events are fully
corrected in all material respects by the Company within thirty (30) days
following written notification by the Executive to the Company of the occurrence
of one of the following reasons: (i) the failure to continue the Executive in a
capacity contemplated by Section 2(a) above; (ii) the assignment to the
Executive of any duties materially inconsistent with the Executive's positions,
material duties, authority, responsibilities or reporting requirements as set
forth in Section 2(a) hereof; (iii) a reduction in or a material delay in
payment of the Executive's total cash compensation and benefits from those
required to be provided in accordance with the provisions of this Agreement;
(iv) the Company, the Board or any person controlling the Company requires the
Executive to be based outside of the United States, other than on travel
reasonably required to carry out the Executive's obligations under the
Agreement; or (v) the failure of the Company to obtain the assumption in writing
of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within fifteen (15) days after a
Change in Control (defined below). The Executive shall provide the Company with
a written notice detailing the specific circumstances alleged to constitute Good
Reason within thirty (30) days after the first occurrence of such circumstances,
and actually terminate employment within thirty (30) days following the
expiration of the Company's thirty (30)-day cure period described above.
Otherwise, any claim of such circumstances as “Good Reason” shall be deemed
irrevocably waived by the Executive.


(d)Termination Date, Etc. “Termination Date” shall mean in the case of the
Executive's death, the date of death, or in all other cases of termination by
the Company, the date specified in writing by the Company as the Termination
Date; provided, however, that if the Executive's employment is terminated by the
Company either for (i) reasons other than Cause or (ii) Disability, the date
specified as the Termination Date shall be at least thirty (30) days from the
date that written notice of the termination date is given to the Executive.





3

--------------------------------------------------------------------------------




9.Compensation Upon Certain Terminations by the Company.


(a)If the Executive's employment is terminated by the Company other than for
death, Disability or Cause (including a termination by reason of the Company's
written notice to the Executive of its decision not to extend the Agreement
pursuant to Section 1 hereof) or by the Executive for Good Reason, the Company's
sole obligations hereunder shall be as follows:


(i)
The Company shall pay the Executive the Accrued Compensation;



(ii)
Subject to Section 9(f) and the Executive's continued compliance with Section 10
hereof:

(1)The Company shall continue to pay the Executive the Base Salary for a period
of eighteen (18) months following the Termination Date;


(2)The Company shall pay the Executive any incentive compensation under the plan
described in Section 6 that the Executive would have received if the Executive
had remained employed with the Company for a period of one (1) year after the
Termination Date; and


(3)Subject to the Executive's timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for up to eighteen (18) months following the Termination Date, the Company
shall, at its expense, provide to the Executive and the Executive's
beneficiaries medical and dental benefits similar in the aggregate to the those
provided to the Executive immediately prior to the Termination Date; provided,
however, that the Company's obligation to provide such benefits shall cease upon
the earlier of (i) the Executive's becoming eligible for such benefits as the
result of employment with another employer and (ii) the expiration of the
Executive's right to continue such medical and dental benefits under applicable
law (such as COBRA); provided, further, that notwithstanding the foregoing, the
Company shall not be obligated to provide the continuation coverage contemplated
by this Section 9(a)(ii)(3) if it would result in the imposition of excise taxes
on the Company for failure to comply with the nondiscrimination requirements of
the Patient Protection and Affordable Care Act of 2010, as amended, and the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable).


(b)If during the term of the Agreement (including any extensions thereof), the
Executive's employment is terminated by the Company for Cause or by reason of
the Executive's death, or if the Executive gives the Company a written notice of
termination other than one for Good Reason, the Company's sole obligation
hereunder shall be to pay the Executive the following amounts earned hereunder
but not paid as of the Termination Date: (i) Base Salary, (ii) reimbursement for
any and all monies advanced or expenses incurred pursuant to Section 7(a)
through the Termination Date, and (iii) any earned compensation which the
Executive had previously deferred (including any interest earned or credited
thereon) pursuant to the Company's Supplemental Retirement Plan (collectively,
the “Accrued Compensation”). The Executive's entitlement to any other benefits
shall be determined in accordance with the Company's employee benefit plans then
in effect.


(c)If the Executive's employment is terminated by the Company by reason of the
Executive's Disability, the Company's sole obligations hereunder shall be as
follows:

4

--------------------------------------------------------------------------------




(i)
the Company shall pay the Executive the Accrued Compensation; and



(ii)
the Executive shall be entitled to receive any disability benefits available
under the Company's Long-Term Disability Plan.



(d)This Section 9(d) shall apply if there is a termination of the Executive's
employment (i) by the Company other than for death, Disability or Cause
(including a termination by reason of the Company's written notice to the
Executive of its decision not to extend the Agreement pursuant to Section 1
hereof) or (ii) by the Executive for Good Reason, in each case, either
(A) during the one-year period following a Change in Control or (B) during the
six (6) month period preceding a Change in Control; provided that to the extent
a termination occurs pursuant to the foregoing clause (B), the Executive shall
receive the benefits described in Section 9(a) in accordance with the terms
thereof and any additional benefits provided in this Section 9(d) shall be paid
in accordance with the terms hereof; provided further that if a Change in
Control subsequently occurs, the unpaid balance of the benefits provided in
Section 9(a) shall be provided in accordance with this Section 9(d). If any
termination described in this Section 9(d) occurs, the Executive (or the
Executive's estate, if the Executive dies after such termination and execution
of the release but before receiving such amount) shall receive the following:


(i)
The Company shall pay the Executive the Accrued Compensation;



(ii)
Subject to Section 9(f) and the Executive's continued compliance with Section 10
hereof:



(1)A lump sum payment of an amount equal to one and one-half (1.5) times the
Executive's target annual cash incentive bonus for the fiscal year in which the
Termination Date occurs, payable within thirty (30) days following the
Termination Date;


(2)The Company shall pay the Executive an amount equal to two (2.0) times the
Base Salary, payable in a lump sum within thirty (30) days following the
Termination Date; provided that to the extent a Change in Control is not a
“change in ownership,” a “change in effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Code Section 409A then, notwithstanding the foregoing, any amount
payable under this Section 9(d)(ii)(2) which constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A shall be payable in pro-rata
equal installments over the two (2) year period following the Termination Date
in accordance with Section 9(e) hereof;


(3)Subject to the Executive's timely election of continuation coverage under the
COBRA, for up to eighteen (18) months following the Termination Date, the
Company shall, at its expense, provide to the Executive and the Executive's
beneficiaries medical and dental benefits similar in the aggregate to the those
provided to the Executive immediately prior to the Termination Date; provided,
however, that the Company's obligation to provide such benefits shall cease upon
the earlier of (i) the Executive's becoming eligible for such benefits as the
result of employment with another employer and (ii) the expiration of the
Executive's right to continue such medical and dental benefits under applicable
law (such as COBRA); provided, further, that notwithstanding the foregoing, the
Company shall not be obligated to provide the continuation coverage contemplated
by this Section 9(d)(ii)(3) if it would result in the

5

--------------------------------------------------------------------------------




imposition of excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable); and


(4)Immediate accelerated vesting of all outstanding equity-based incentive
awards (using, if applicable, the goal (100%) level of achievement under the
respective award agreement to determine such number).


For purposes of this Agreement, “Change in Control” shall have the meaning
ascribed thereto in the Express Inc. 2010 Incentive Compensation Plan, as
amended from time to time.
(e)Except as otherwise expressly set forth herein, the amounts payable to the
Executive pursuant to this Section 9 will be paid to the Executive at such times
as the Executive would have otherwise been entitled to receive such amounts had
the Executive not been terminated (determined in accordance with the Company's
payroll practices at the time of termination) and only so long as the Executive
has not breached the provisions of Section 10 hereof or any other restrictive
covenant and/or non-competition agreement between the Executive and the Company
or any of its affiliates.


(f)The parties acknowledge and agree that damages that will result to the
Executive for termination by the Company of the Executive's employment without
Cause or by the Executive for Good Reason shall be extremely difficult or
impossible to establish or prove, and agree that the amounts payable to the
Executive under Section 9(a) or Section 9(d) beyond the Accrued Compensation
shall constitute liquidated damages for any such termination. The Executive
agrees that such liquidated damages shall be in lieu of all other claims that
the Executive may make by reason of any such termination of employment. Any and
all amounts payable and benefits or additional rights provided pursuant to this
Agreement beyond the Accrued Compensation shall only be payable if the Executive
delivers to the Company and does not revoke a general release of claims in favor
of the Company in a form satisfactory to the Company. Such release must be
executed and delivered (and no longer subject to revocation, if applicable)
within 60 days following the Termination Date. Notwithstanding anything to the
foregoing set forth herein, to the extent that the payment of any amount
described in Section 9(a) or Section 9(d) constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, any such payment scheduled to
occur during the first 60 days following the Termination Date shall not be paid
until the first regularly scheduled pay period following the 60th day following
such termination and shall include payment of any amount that was otherwise
scheduled to be paid prior thereto.


(g)Executive shall not be required to mitigate the amount of any payment
provided for in this Section 9 by seeking other employment or otherwise and no
such payment or benefit shall be eliminated, offset or reduced by the amount of
any compensation provided to the Executive in any subsequent employment, except
as provided in Section 9(a)(ii)(3) or Section 9(d)(ii)(3).


(h)Except as otherwise expressly provided in Section 9 above, all of the
Executive's rights to salary, bonuses, fringe benefits and other compensation
hereunder (if any) which accrue or become payable after the Termination Date
will cease upon the Termination Date. The Executive's termination of employment
with the Company for any reason shall be deemed to automatically remove the
Executive, without further action, from any and all offices held by Executive
with the Company or its affiliates. The Executive shall execute such additional
documents as requested by the Company from time to time to evidence the
foregoing.



6

--------------------------------------------------------------------------------




(i)Notwithstanding any other payment schedule provided herein to the contrary,
if the Executive is deemed on the Termination Date to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then each of
the following shall apply:


(i)
With regard to any payment that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive's death (the “Delay Period”) to the
extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section shall be paid to the
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein; and



(ii)
To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, the Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse the Executive, to the extent that
such costs would otherwise have been paid by the Company or to the extent that
such benefits would otherwise have been provided by the Company at no cost to
the Executive, the Company's share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be reimbursed or provided
by the Company in accordance with the procedures specified herein.



(j)The Company may deduct or withhold from any amounts owing from the Company to
Executive all federal, state and local income, employment or other taxes as may
be required to be withheld by any applicable law or regulation.


10.Employee Covenants.


(a)For the purposes of this Section 10, the term “Company” shall include
Express, LLC, and all of its subsidiaries, parent companies and affiliates
thereof.


(b)Confidentiality. The Executive shall not, during the term of this Agreement
and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean use by the Executive for the
Executive's own benefit, or disclosure by the Executive to any person other than
a person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of duties as an executive of the Company
or as may be legally required, of any confidential information relating to the
business or prospects of the Company (including, but not limited to, any
information and materials pertaining to any Intellectual Property as defined
below); provided, however, that Unauthorized Disclosure shall not include the
use or disclosure by the Executive of any publicly available information (other
than information available as a result of disclosure by the Executive in
violation of this Section 10(b)). This confidentiality covenant has no temporal,
geographical or territorial restriction.


(c)Non-Competition. During the Non-Competition Period described below, the
Executive shall not, directly or indirectly, without the prior written consent
of the Board, own, manage, operate, join, control, be employed by, consult with
or participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner,

7

--------------------------------------------------------------------------------




firm, corporation, or other entity that competes or plans to compete, directly
or indirectly, with the Company or any of its products; provided, however, that
the “beneficial ownership” by the Executive after termination of employment with
the Company, either individually or as a member of a “group,” as such terms are
used in Rule 13d of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of not more than two
percent (2%) of the voting stock of any publicly held corporation shall not be a
violation of Section 10 of this Agreement.


The “Non-Competition Period” means the period the Executive is employed by the
Company plus the longer of (a) one (1) year from the Termination Date, (b) the
period during which the Executive receives salary continuation as described in
Section 9(a) or (c) twenty four (24) months in the event the Executive is
entitled to payments pursuant to Section 9(d) above.


(d)Non-Solicitation. During the No-Raid Period described below, the Executive
shall not directly or indirectly solicit, induce or attempt to influence any
employee to leave the employment of the Company, nor assist anyone else in doing
so. Further, during the No-Raid Period, the Executive shall not, either directly
or indirectly, alone or in conjunction with another party, interfere with or
harm, or attempt to interfere with or harm, the relationship of the Company,
with any person who at any time was an employee, customer or supplier of the
Company, or otherwise had a business relationship with the Company.


The “No-Raid Period” means the period the Executive is employed by the Company
the longer of (a) one (1) year from the Termination Date, (b) the period during
which the Executive receives salary continuation as described in Section 9(a) or
(c) twenty four (24) months in the event the Executive is entitled to payments
pursuant to Section 9(d) above.
(e)Intellectual Property. The Executive agrees that all inventions, designs and
ideas conceived, produced, created, or reduced to practice, either solely or
jointly with others, during the Executive's employment with the Company
including those developed on the Executive's own time, which relate to or are
useful in the Company's business (“Intellectual Property”) shall be owned solely
by the Company. The Executive understands that whether in preliminary or final
form, such Intellectual Property includes, for example, all ideas, inventions,
discoveries, designs, innovations, improvements, trade secrets, and other
intellectual property. All Intellectual Property is either work made for hire
for the Company within the meaning of the United States Copyright Act, or, if
such Intellectual Property is determined not to be work made for hire, then the
Executive irrevocably assigns all rights, titles and interests in and to the
Intellectual Property to the Company, including all copyrights, patents, and/or
trademarks. The Executive agrees to, without any additional consideration,
execute all documents and take all other actions needed to convey the
Executive's complete ownership of the Intellectual Property to the Company so
that the Company may own and protect such Intellectual Property and obtain
patent, copyright and trademark registrations for it. The Executive also agrees
that the Company may alter or modify the Intellectual Property at the Company's
sole discretion, and the Executive waives all right to claim or disclaim
authorship. The Executive represents and warrants that any Intellectual Property
that the Executive assigns to the Company, except as otherwise disclosed in
writing at the time of assignment, will be the Executive's sole exclusive
original work. The Executive also represents that the Executive has not
previously invented any Intellectual Property or has advised the Company in
writing of any prior inventions or ideas.


(f)Remedies. The Executive agrees that any breach of the terms of this
Section 10 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities

8

--------------------------------------------------------------------------------




acting for and/or with the Executive, without having to prove damages. The terms
of this paragraph shall not prevent the Company from pursuing any other
available remedies for any breach or threatened breach hereof, including but not
limited to the recovery of damages from the Executive. The Executive and the
Company further agree that the confidentiality provisions and the covenants not
to compete and solicit contained in this Section 10 are reasonable and that the
Company would not have entered into this Agreement but for the inclusion of such
covenants herein. The parties agree that the prevailing party shall be entitled
to all costs and expenses, including reasonable attorneys' fees and costs, in
addition to any other remedies to which either may be entitled at law or in
equity. Should a court determine, however, that any provision of the covenants
is unreasonable, either in period of time, geographical area, or otherwise, the
parties hereto agree that the covenant should be interpreted and enforced to the
maximum extent which such court deems reasonable. In the event of any violation
of the provisions of this Section 10, the Executive acknowledges and agrees that
the post-termination restrictions contained in this Section 10 shall be extended
by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation. In the event of a material violation by the Executive of this
Section 10, any severance being paid to the Executive pursuant to this Agreement
or otherwise shall immediately cease, and any severance previously paid to the
Executive shall be immediately repaid to the Company.


(g)The provisions of this Section 10 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 10.


11.Employee Representation. The Executive expressly represents and warrants to
the Company that the Executive is not a party to any contract or agreement and
is not otherwise obligated in any way, and is not subject to any rules or
regulations, whether governmentally imposed or otherwise, which will or may
restrict in any way the Executive's ability to fully perform the Executive's
duties and responsibilities under this Agreement.


12.Successors and Assigns.


(a)This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns to the Company's
business and/or assets. The term “successors and assigns” as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.


(b)Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive's beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal personal representative.


13.Arbitration. Except with respect to the remedies set forth in Section 10(f)
hereof, any controversy or claim between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its

9

--------------------------------------------------------------------------------




Employment Arbitration Rules, shall administer the binding arbitration. The
arbitration shall take place in Columbus, Ohio. The Company and the Executive
each waive any right to a jury trial or to a petition for stay in any action or
proceeding of any kind arising out of or relating to this Agreement or its
termination and agree that the arbitrator shall have the authority to award
costs and attorney fees to the prevailing party.


14.Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the notice of
termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:


To the Executive:
[_________]
[_________]
[_________]


To the Company:
Express, LLC
One Limited Parkway
Columbus, OH 43230
Attn: Executive Vice President - Human Resources


15.Settlement of Claims. The Company may offset any amounts the Executive owes
it or its subsidiaries or affiliates against any amounts it owes the Executive
hereunder.


16.Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.


17.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio without giving effect to the
conflict of law principles thereof.


18.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


19.Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof.



10

--------------------------------------------------------------------------------




20.Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Code Section 409A and the regulations
and guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Executive by Code Section 409A or damages
for failing to comply with Code Section 409A. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” For purposes of
Code Section 409A, the Executive's right to receive any installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.


* * * * *


    

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.


EXPRESS, LLC
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Date:
 





 

[NAME OF EXECUTIVE]
Date:





12